NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 30 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 19-35674

                Plaintiff-Appellee,             D.C. Nos. 3:13-cv-02099-MA
                                                          3:80-cr-00082-MA-1
 v.

LAWRENCE DOBY WILSON, AKA Amin                  MEMORANDUM*
A. Rashid,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Oregon
                   Malcolm F. Marsh, District Judge, Presiding

                           Submitted October 26, 2020**

Before:      McKEOWN, RAWLINSON, and FRIEDLAND, Circuit Judges.

      Federal prisoner Lawrence Doby Wilson appeals pro se from the district

court’s judgment denying his petition for a writ of error coram nobis, and its order

denying his motion under Federal Rule of Civil Procedure 60(b)(1). We have

jurisdiction under 28 U.S.C. § 1291. We review de novo the denial of a petition


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for a writ of error coram nobis, see United States v. Riedl, 496 F.3d 1003, 1005

(9th Cir. 2007), and for abuse of discretion the denial of a Rule 60(b)(1) motion,

see In re Tracht Gut, LLC, 836 F.3d 1146, 1150 (9th Cir. 2016). We affirm.

      Wilson contends that his 1980 conviction for interstate transportation of

fraudulently obtained funds must be vacated because: he is actually innocent of

that offense, he received ineffective assistance of counsel, and his due process

rights were violated when an inaccurate record was provided to this court in a prior

appeal. To obtain coram nobis relief on these claims, Wilson must show, among

other requirements, that “valid reasons exist for not attacking the conviction

earlier.” Riedl, 496 F.3d at 1006. We agree with the district court that none of the

reasons Wilson proffers adequately justifies his delay in presenting his claims. The

district court, therefore, properly denied coram nobis relief and did not abuse its

discretion by denying Wilson’s Rule 60(b) motion.

      AFFIRMED.




                                          2                                      19-35674